Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 15, and 20 have been amended.
Claims 1-20 are still pending for consideration.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection is made in view of newly considered reference Ras et al. (US 20200375466 A1), hereinafter Ras ‘466.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The ordinary dictionary meaning from Oxford Languages of “a system” is “a set of things working together as parts of a mechanism or an interconnecting network”.  Therefore, it is not clear what is meant by “different positions at an end of the system” without further context.  For example, the specification at par. [0018] discloses this system as a surface imaging system wherein “an end or an edge of the surface imaging system at which a surface to be detected is placed”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ras ‘466 (US 20200375466 A1).
Regarding claim 1, Ras ‘466 teaches a system comprising: a plurality of light sources (Fig. 1; see para [0012-0013]; “the first light arrangement comprises a plurality of light sources. In some embodiments, the first light arrangement comprises at least three light sources arranged generally equidistant from the image sensor unit…the second light arrangement comprises a plurality of light sources. In some embodiments, the second light arrangement comprises at least three light sources arranged generally equidistant from the image sensor unit”) individually placed in different positions at an end of the system (see Figs. 4-8, e.g., light sources 12 are placed at one end of system 2 close to sensor unit 4 and capturing spatially different light distribution; also para [0100]; “This apparatus 2 generally corresponds to the apparatus 2 shown in FIG. 5, although the light sources 16 in the second light arrangement 14 are in different positions with respect to the image sensor unit 4 (i.e. a different spatial distribution). In particular, the light sources 12, 20 for the first light arrangement 10 and the third light arrangement 18 are offset diagonally with respect to the orientation of the image sensor unit 4, but the light sources 16 for the second light arrangement 14 are offset vertically and horizontally with respect to the orientation of the image sensor unit 4” see also para [0094]; “By providing multiple light arrangements 10, 14 in separate positions with respect to the field of view of the image sensor unit 6, it is possible to realize the right illumination conditions for measuring different types of skin parameters within a single apparatus 2”) and configured to generate (see para [0015]; “control unit configured to receive images generated by the image sensor unit”) and direct light rays to be incident onto a surface to be detected (see para [0005]; “a first light arrangement comprising one or more light sources for illuminating the skin of the subject; and a second light arrangement comprising one or more light sources for illuminating the skin of the subject”) at angles that are greater than or equal to a predetermined angle threshold (see Fig. 2- Fig. 3, para [0009]; “the FOV of the image sensor unit is defined by one or more FOV angles, and wherein the one or more light sources in the second light arrangement are spaced from the image sensor unit in the direction of the plane by a distance that is greater than 2*D*tan(θ.sub.max/2) where D is the predetermined working distance, and θ.sub.max is a largest one of the one or more FOV angles” see also para [0089]; “his provides an angle of incidence of the light from the first light arrangement 10 from the skin sample 34 on to the image sensor unit 4 (as measured with respect to an optical axis of the image sensor unit 4) of no more than 8.5° (based on the smallest dimension of the field of view of 9 mm), and in a particular embodiment the light sources 12 of the first light arrangement 10 are spaced from the image sensor unit 4 to provide an angle of incidence of light of 5.5°. The angle of incidence should therefore be at least 8.5° for light emitted by the light source(s) 16 in the second light arrangement 14 and/or the light source(s) 20 in the third light arrangement 18 (where those light sources 16 are offset with respect to the shortest dimension of the image sensor unit 4)”), the predetermined angle threshold being set to ensure that images of the surface to be detected that have at least a predetermined degree of contrast are to be obtained (see also para [0089]; “his provides an angle of incidence of the light from the first light arrangement 10 from the skin sample 34 on to the image sensor unit 4 (as measured with respect to an optical axis of the image sensor unit 4) of no more than 8.5° (based on the smallest dimension of the field of view of 9 mm), and in a particular embodiment the light sources 12 of the first light arrangement 10 are spaced from the image sensor unit 4 to provide an angle of incidence of light of 5.5°. The angle of incidence should therefore be at least 8.5° for light emitted by the light source(s) 16 in the second light arrangement 14 and/or the light source(s) 20 in the third light arrangement 18 (where those light sources 16 are offset with respect to the shortest dimension of the image sensor unit 4)”. Examiner interprets that “predetermined angle threshold” to be an angle of incidence in a range from 5.5 to 8.5 degrees); and an image sensor placed at another end of the system and configured to collect light rays reflected from the surface to be detected to form a first image of the surface to be detected (see para [0005]; “the apparatus comprising an image sensor unit for generating an image of a skin sample…..The one or more light sources in the first light arrangement are spaced from the image sensor unit and arranged such that light emitted by the light sources in the first light arrangement that is specularly reflected by a skin sample at the predetermined working distance is incident on the image sensor unit”).   
Regarding claim 2, the rejection of claim 1 is incorporated herein.
 Ras ‘466 further teach further comprising a processor configured to analyze the images of the surface to be detected that are transmitted from the image sensor (see para [0015]; “a control unit configured to receive images generated by the image sensor unit; and process the received images to determine one or more properties of the skin of the subject” also para [0062]; “The control unit 3 may comprise one or more microprocessors or digital signal processor (DSPs) that may be programmed using software or computer program code to perform the required functions and/or to control components of the control unit 3 to effect the required functions”).  
Regarding claim 3, the rejection of claim 2 is incorporated herein.
Ras ‘466 further teach wherein the processor is further configured to calculate a degree of contrast of the first image of the surface to be detected (see para [0032]; “the control unit can be configured to process each first image to determine a respective initial value for oiliness based on one or more parameters including an amount of specular reflection from the skin sample, a distribution, granularity and/or intensity of specular reflection from the skin sample, a roughness or texture of the skin, principal component analysis of the image, a histogram shape encoding of texture maps and contrast in the image”).  
Regarding claim 4, the rejection of claim 2 is incorporated herein.
Ras ‘466 further teaches wherein the processor is further configured to instruct the plurality of light sources to alter the angles of the light rays to be incident onto the surface to be detected to enable the image sensor to obtain a second image of the surface to be detected, a degree of contrast of the second image being higher than a degree of contrast of the first image (see Fig. 2, para [0055]; “The image sensor unit 4 has a field of view (FOV) defined by the range of angles of light that can be detected by the image sensor unit 4… The FOV 7 can be characterised by two angles, a horizontal FOV angle, θ.sub.H, that is an angle measured in a horizontal plane (with respect to the image sensor 6) through which light can be detected by the image sensor unit 4, and a vertical FOV angle, θ.sub.V, that is an angle measured in a vertical plane (with respect to the image sensor 6) through which light can be detected by the image sensor unit 4. For an image sensor 6 that has a rectangular shape, i.e. as shown in FIG. 2, θ.sub.H will be different to θ.sub.V (and in FIG. 2 θ.sub.H is greater than θ.sub.V, although this is merely an example). FIG. 2 shows a third angle θ.sub.D, which is the angle measured in a diagonal plane through which light can be detected by the image sensor unit 4. For a rectangular-shaped image sensor 6, the FOV in the diagonal plane (θ.sub.D) represents the maximum FOV angle of the image sensor unit 4. For the image sensor unit 4 shown in FIG. 2, the minimum FOV angle of the image sensor unit 4 is θ.sub.V).  
Regarding claim 5, the rejection of claim 2 is incorporated herein.
Ras ‘466 further teaches wherein the processor is further configured to instruct the plurality of light sources to change intensities of the light rays to be incident onto the surface to be detected to increase a degree of contrast in the first image of the surface to be detected (see Fig. 2, para [0097]; “Thus, it can be seen that the light source(s) 12 in the first light arrangement 10 preferably have a wide divergence (e.g. the light source(s) 12 emit light at the same or similar intensity across a wide angle (or even in all directions) and the light source(s) in the second light arrangement 14 should have a narrow or wide divergence, depending on the skin property to be measured”).  
Regarding claim 8, the rejection of claim 2 is incorporated herein.
Ras ‘466 in the combination further teach further comprising a plurality of polarized filters separately placed in front of the plurality of light sources to allow a particular polarization of the light rays to be incident on the surface to be detected (see para [0014]; “the apparatus further comprises a first polarising filter arranged with respect to the image sensor unit such that the polarising filter polarises light incident on the image sensor unit. In these embodiments, the apparatus can further comprise a respective second polarising filter for each light source in the second light arrangement that is for polarising the light emitted by the light source in the second light arrangement, wherein a polarising direction of the second polarising filter is orthogonal to a polarising direction of the first polarising filter”).  
Regarding claim 9, the rejection of claim 8 is incorporated herein.
Ras ‘466 in the combination further teach wherein the processor is further configured to instruct the plurality of polarized filters to change an orientation of polarization to enable a different polarization of the light rays to be incident on the surface to be detected to obtain a second image of the surface to be detected (see para [0014]; “a first polarising filter arranged with respect to the image sensor unit such that the polarising filter polarises light incident on the image sensor unit. In these embodiments, the apparatus can further comprise a respective second polarising filter for each light source in the second light arrangement that is for polarising the light emitted by the light source in the second light arrangement, wherein a polarising direction of the second polarising filter is orthogonal to a polarising direction of the first polarising filte”), the second image having a different amount of geometric shadows than the first image (see para [0093]; “the polarisation of the light incident on the image sensor 6, the number of light sources, the homogeneity of illumination, whether there should be hotspots (specular reflection) in the field of view of the image sensor unit 4, whether the light sources should be operated sequentially (individually) or simultaneously, etc. For instance, for measuring skin oiliness or gloss, light that is specularly reflected from the skin sample 34 to the image sensor unit 4 has to be within the field of view 7 of the image sensor unit 4 and multiple light sources have to be sequentially or individually enabled or activated to average out the effect of shadowing resulting from illuminating the skin sample 34 from different angles/directions (i.e. from different spatial locations)”).  
Regarding claim 12, the rejection of claim 1 is incorporated herein.
Ras ‘466 further teaches wherein the surface to be detected comprises a skin surface of a human (see Abstract, para [0005]; “apparatus for obtaining images for use in determining one or more properties of skin of a subject”).  
Regarding claim 13, the rejection of claim 1 is incorporated herein.
Ras ‘466 further teaches further comprising an optical lens configured to focus the light rays reflected from the surface to be detected onto the image sensor (see para [0056]; “It will be appreciated that the FOV of an image sensor unit 4 can be defined or controlled by optical components, such as lenses and apertures”).
Regarding claim 14, the rejection of claim 1 is incorporated herein.
Ras ‘466 in the combination further teach further comprising a monitoring component configured to enable a user to review the images of the surface to be detected, and receive instructions from the user to cause the plurality of light sources to change light frequencies and/or intensities of the light rays to be incident onto the surface to be detected (see para [0075]; “the apparatus 2 can comprise a user interface (not shown in FIG. 1) that includes one or more components that enables a user of apparatus 2 (e.g. the subject) to input information, data and/or commands into the apparatus 2, and/or enables the apparatus 2 to output information or data to the user of the apparatus 2. The user interface can comprise any suitable input component(s), including but not limited to a keyboard, keypad, one or more buttons, switches or dials, a mouse, a track pad, a touchscreen, a stylus, a camera, a microphone, etc., and the user interface can comprise any suitable output component(s), including but not limited to a display screen, one or more lights or light elements, one or more loudspeakers, a vibrating element, etc”), and/or cause a plurality of polarized filters that are placed in front of the plurality of light sources to change an orientation of polarization that the light rays to be incident onto the surface to be detected are allowed to pass through (see para [0041]; “see para [0014]; “a first polarising filter arranged with respect to the image sensor unit such that the polarising filter polarises light incident on the image sensor unit. In these embodiments, the apparatus can further comprise a respective second polarising filter for each light source in the second light arrangement that is for polarising the light emitted by the light source in the second light arrangement, wherein a polarising direction of the second polarising filter is orthogonal to a polarising direction of the first polarising filte”).  
Regarding claim 15, the rejection of claim 1 fully incorporated here and the rejection of claim 1 is equally applicable here.   
Regarding claim 16, the rejection of claim 4 is equally applicable here.
Regarding claim 17, the rejection of claim 5 is equally applicable here.
Regarding claim 20, the rejection of claim 1 fully incorporated here and the rejection of claim 1 is equally applicable here. (see also para [0063]; “The control unit 3 may comprise or be connected to a memory unit (not shown in FIG. 1) that can store data, information and/or signals for use by the control unit 3 in controlling the operation of the apparatus 2 and/or in executing or performing the methods described herein. In some implementations the memory unit stores computer-readable code that can be executed by the control unit 3 so that the control unit 3 performs one or more functions, including the methods described herein. The memory unit can comprise any type of non-transitory machine-readable medium”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ras ‘466 in view of Bardagjy et al. (US 20200259982 A1). 
Regarding claim 6, the rejection of claim 2 is incorporated herein. Ras ‘466 in the combination does not teach as further claimed, but
Bardagjy et al. teaches wherein the processor is further configured to instruct the plurality of light sources to change light frequencies of the light rays to be incident onto the surface to be detected to capture a texture of the surface to be detected (see para [0045]; “the controller 410 provides emission instructions to the light emitter 440 to control intensity of the emitted one or more optical beams 450, modulation (spatial, frequency, temporal, etc.) of the one or more optical beams 450, a time duration during which the light emitter 440 is activated, etc” ). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Bardagjy et al. in order to perform a particular action within an application (see para [0045]).
Regarding claim 7, the rejection of claim 6 is incorporated herein.
Ras ‘466 further teaches wherein a light source of the plurality of light sources comprises a plurality of light emitting diodes of different frequencies, comprises using a different light emitting diode of the plurality of light emitting diodes of different frequencies to generate light rays to be incident onto the surface to be detected (see para [0065]; “Each of the light sources 12, 16 can be the same type of light source, or one or more of the light sources 12, 16 can be different from the other light sources 12, 16. A light source 12, 16 may be a light emitting diode (LED), a resonant cavity light emitting diode (RCLED), a vertical cavity surface emitting laser (VCSELs), an edge emitting laser, or any other suitable type of semiconductor light source. Alternatively, or in addition, in some embodiments, a light source 12, 16 can be, for example, an organic light emitting diode (OLED), a passive-matrix OLED (PMOLED), an active-matrix OLED (AMOLED), or any other organic material based light source. Alternatively, or in addition, in some embodiments, a light source 12, 16 can be, for example, a solid-state light source”).
Bardagjy in the combination further teach wherein changing the light frequencies of the light rays to be incident onto the surface to be detected (see para [0045]; “the controller 410 provides emission instructions to the light emitter 440 to control intensity of the emitted one or more optical beams 450, modulation (spatial, frequency, temporal, etc.) of the one or more optical beams 450, a time duration during which the light emitter 440 is activated, etc.”). 
Regarding claim 10, the rejection of claim 2 is incorporated herein.
Bardagjy et al. in the combination further teach wherein the processor is further configured to search for an image of the surface to be detected that has a desired degree of contrast (see para [0003]; “The detector is configured to capture one or more images of the local area including the filtered light” see also para [0019]; “The filtering element 115 is placed such that the light 145 is incident at a surface 165 of the filtering element 115 within a range of angles. And the range of angles is determined by a design range of angles at which the filtering element 115 is designed to filter light. The design range of angles for a typical infrared interference filter is approximately ±5 degrees from an angle of incidence (AOI) for which the filtering element 115 is designed”), by instructing the plurality of light sources to change light frequencies and intensities of the light rays to be incident onto the surface to be detected (see para [0045]; “the controller 410 provides emission instructions to the light emitter 440 to control intensity of the emitted one or more optical beams 450, modulation (spatial, frequency, temporal, etc.) of the one or more optical beams 450, a time duration during which the light emitter 440 is activated, etc.”), and instructing a plurality of polarized filters that are placed in front of the plurality of light sources to change an orientation of polarization that the light rays to be incident onto the surface to be detected are allowed to pass through (see para [0041]; “the DOE 430 can be configured to generate the diffracted scanning beams 455 as polarized light (e.g., circularly polarized light) by orienting the one or more optical beams 450 to, e.g., a liquid crystal in the DOE 430 in a geometry satisfying the Bragg matching condition. Note that the diffracted scanning beams 450 can be either right handed circularly polarized or left handed circularly polarized based on the liquid crystal in the DOE 430. In some embodiments, a state of polarization (SOP) of the one or more optical beams 450 incident to the DOE 430 matches an eigenstate of polarization at the Bragg angle for achieving maximum diffraction efficiency of the DOE 430”).  
Regarding claim 11, the rejection of claim 1 is incorporated herein.
Bardagjy et al. in the combination further teach wherein the surface to be detected comprises a surface that is partially transparent to a certain range of light frequencies, different light frequencies of the certain range of light frequencies leading to different degrees of transparency of the surface to be detected (see para [0026]; “In embodiments that describe AR system and/or a MR system, portions of a front side 202 of the HMD 200 are at least partially transparent in the visible band (˜380 nm to 750 nm), and portions of the HMD 200 that are between the front side 202 of the HMD 200 and an eye of the user are at least partially transparent (e.g., a partially transparent electronic display)”).  
Regarding claim 18, the rejection of claim 15 is incorporated herein.
Bardagjy et al. in the combination further teach further comprising: searching for an image of the surface to be detected that has a desired degree of contrast by allowing the plurality of light sources to change light frequencies and intensities of the light rays to be incident onto the surface to be detected, and allowing a plurality of polarized filters that are placed in front of the plurality of light sources to change an orientation of polarization that the light rays to be incident onto the surface to be detected are allowed to pass through (see para [0047]; “The polarizer can be configured to polarize the light 110 reflected from the skin 102. Thus, the polarizer may be positioned such that light 110 reflected from the skin 102 reaches the polarizer before the imaging sensor 108. For example, the polarizer can be positioned before (e.g. in front of) the imaging sensor 108. In embodiments where the device 100 comprises a polarizer, the imaging sensor 108 can be configured to detect the polarized light 110 reflected from the skin 102. Alternatively, in other embodiments, the light source 104 described herein may be configured to emit polarized light. In these embodiments, the imaging sensor 108 can be configured to detect the polarized light 110 reflected from the skin 102”).  
Regarding claim 19, the rejection of claim 15 is incorporated herein.
Ras ‘466 in the combination further teach further teaches further comprising: enabling a user to review the images of the surface to be detected (see para [0075]; “the apparatus 2 can comprise a user interface (not shown in FIG. 1) that includes one or more components that enables a user of apparatus 2 (e.g. the subject) to input information, data and/or commands into the apparatus 2, and/or enables the apparatus 2 to output information or data to the user of the apparatus 2”).
Bardagjy et al. in the combination further teach receive instructions from the user to cause the plurality of light sources to change light frequencies and/or intensities of the light rays to be incident onto the surface to be detected (see para [0041]; “the DOE 430 can be configured to generate the diffracted scanning beams 455 as polarized light (e.g., circularly polarized light) by orienting the one or more optical beams 450 to, e.g., a liquid crystal in the DOE 430 in a geometry satisfying the Bragg matching condition. Note that the diffracted scanning beams 450 can be either right handed circularly polarized or left handed circularly polarized based on the liquid crystal in the DOE 430. In some embodiments, a state of polarization (SOP) of the one or more optical beams 450 incident to the DOE 430 matches an eigenstate of polarization at the Bragg angle for achieving maximum diffraction efficiency of the DOE 430”), and/or cause a plurality of polarized filters that are placed in front of the plurality of light sources to change an orientation of polarization that the light rays to be incident onto the surface to be detected are allowed to pass through (see para [0041]; ““the DOE 430 can be configured to generate the diffracted scanning beams 455 as polarized light (e.g., circularly polarized light) by orienting the one or more optical beams 450 to, e.g., a liquid crystal in the DOE 430 in a geometry satisfying the Bragg matching condition. Note that the diffracted scanning beams 450 can be either right handed circularly polarized or left handed circularly polarized based on the liquid crystal in the DOE 430. In some embodiments, a state of polarization (SOP) of the one or more optical beams 450 incident to the DOE 430 matches an eigenstate of polarization at the Bragg angle for achieving maximum diffraction efficiency of the DOE 430” also para [044]; “The polarizing element can be a linear polarizer, a circular polarizer, an elliptical polarizer, etc. The polarizing element can be implemented as a thin film polarizer (absorptive, reflective), a quarter wave plate combined with a linear polarizer, etc. The reflected light 465 may be selected from a group consisting of linearly polarized light (vertical and horizontal), right handed circularly polarized light, left handed circularly polarized light, and elliptically polarized light. Note that polarization of the reflected light 465 can be different than polarization of the illumination light 460 that illuminates the local area 420”).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668